Citation Nr: 1602011	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUES 

1. Entitlement to an initial compensable rating for degenerative joint disease of the right thumb (right thumb condition), prior to August 14, 2014. 

2. Entitlement to an increased rating in excess of 10 percent for a right thumb condition, from August 14, 2014. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim of service connection for a right thumb condition, and assigned a non-compensable rating for the disability. The Veteran filed a timely notice of disagreement and subsequent substantive appeal (VA Form 9), contesting the non-compensable rating of this service-connected disability. 

The Board notes that, in June 2015, the Veteran's claim for an increased rating was granted, and a staged rating of 10 percent was assigned for the period from August 14, 2014. The Board notes that while the RO did grant an increase in rating, such rating is not considered a full grant of benefits sought, and thus the Veteran's claim for increased rating remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, as a part of his August 2012 substantive appeal, which the RO interpreted as an informal VA Form 9, the Veteran requested a hearing before a member of the Board. However, despite such request, the Veteran was never scheduled for a hearing between him and a Veterans Law Judge (VLJ); nor has that request been acknowledged by the RO at any point during the appeals process. Such request for a hearing for the particular issue on appeal herein was again requested in a June 2014 letter from the Veteran. Again, no hearing notice was provided to the Veteran by the RO, nor was a hearing scheduled.  Although the Veteran mentioned a face-to-face hearing in Washington, DC, given that the Veteran's hearing request was not on a VA Form 9, the Veteran should be provided the options for a hearing nearer his home.

Consequently, as the evidence of record does not demonstrate that the Veteran's request for a hearing before a Veterans' Law Judge (VLJ) was ever acknowledged or scheduled, the case should be remanded so that the Veteran can be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the earliest opportunity, either via videoconference or travel board, or in the alternative, in Washington, DC, and notify the Veteran of the date, time, and location of this hearing at his current address of record. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






